Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fitz et al. (US 7,861,376), herein referred to as ‘376.

For Claim 1, ‘376 discloses a hinge with damped closing (abstract: damping for both the opening and closing), comprising 
a first four-bar linkage, which comprises a coupling element (3) which is configured to be associated with a fixed element (Annotated Figure 5: 1-1), a first portion (13-1) of a first lever (13-1, 6a: Column 2, Lines 40-42) and a third lever (13-2) which are associated in an articulated manner with said coupling element (3) and a first portion (10-1) of a second lever (10) that is 
a second four-bar linkage, which comprises a fixing element (2) which is configured to be associated with an element (1-2) which is configured to move with respect to said fixed element (1-1), a second portion (10-2) of said second lever (10) and a fourth lever (6b) which are associated in an articulated manner with said fixing element (2) and a second portion (6a) of said first lever (13-1, 6a) that is interposed between the second lever (10) and the fourth lever (6b) and is articulated thereto, 
the hinge capable of assuming alternately an open configuration and a closed configuration, in which said coupling element (3) and said fixing element (2) have different relative positions, said levers rotating about respective articulation pivots which are substantially horizontal in use during a movement between open and closed configurations (such as in use on vertically opening furniture doors), 
the hinge being further provided with at least one damping element (7) which acts for at least one portion of a transition from the open configuration to the closed configuration and is provided with a first end (9) and with a second end (8) which is configured to move alternately toward and away from each other between an extended configuration and a retracted configuration, wherein said at least one damping element (7) has said first end (9) associated in an articulated manner with at least one lever of said first four-bar linkage and said second end (8) associated in an articulated manner with at least one lever of said second four-bar linkage.
‘376 further discloses the hinge, characterized in that said at least one damping element (7) is capable of assuming the extended position at the closed configuration (Figure 6) and the retracted configuration at the open configuration of said hinge (Figure 4). Examiner notes that the hinge of ‘376 is capable of being installed on a device having a closed position such as seen in Figure 6 and an open position such as seen in Figure 4. The hinge is configured to provide 
 ‘376 further discloses the hinge, wherein said at least one damping element (7) has said first end (9) associated in an articulated manner (15) with a tab (6-1) of the first portion (13-1) of said first lever (13-1, 6a) that protrudes toward said coupling element (3) at the articulation pivot of said first lever to said coupling element (wherein the tab is connected to the first portion 13-1 via the second portion 6a).
‘376 does not disclose the second end associated in an articulated manner with an extension of said fourth lever that protrudes beyond the articulation pivot of said fourth lever with the second portion of said first lever.
‘376 instead teaches said second end (8) of the damping element (7) is associated in an articulated manner (14) with an extension (10-3) of said second lever (10) that protrudes beyond the articulation pivot of said second lever with the second portion of said first lever.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the location of the tabs for connecting the dampers as taught by ‘376. It has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04). One would be motivated to make such a modification in order to allow for a desired freely settable initial damping position and control the damping stroke.



    PNG
    media_image1.png
    723
    857
    media_image1.png
    Greyscale


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fitz et al. (US 7,861,376), herein referred to as ‘376, as applied to claim 1 above, and further in view of Zetti (US 2018/0106088), herein referred to as ‘088.
For Claims 2-5, ‘376 does not disclose the use of first and second elastic compression means and their placement between the respective levers and the coupling element and fixing element. 
‘088 teaches a hinge having first and second elastic compression means between respective levers and the coupling element and fixing element. 
.
Response to Arguments
Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive.
Examiner first notes that applicant refers to pink and blue colored levers in the arguments dated 11/1/2021, however Examiner sees only black and white versions of Applicant’s submitted remarks, and therefore any colors cannot be discerned. Applicant is encouraged to utilize black and white identifying features in future responses. 
Applicant argues that ‘376 (Fitz) does not teach at least one damping element has said first end associated in an articulated manner with at ab of the first portion of said first lever that protrudes toward said coupling element at the articulation pivot of said first lever to said coupling element and said second end associated in an articulated manner with an extension of said fourth lever that protrudes beyond the articulation pivot of said fourth lever with the second portion of said first lever, as required by amended claim 1. 
Examiner maintains that ‘376 discloses the hinge, wherein said at least one damping element (7) has said first end (9) associated in an articulated manner (15) with a tab (6-1) of the first portion (13-1) of said first lever (13-1, 6a) that protrudes toward said coupling element (3) at the articulation pivot of said first lever to said coupling element (wherein the tab is connected to the first portion 13-1 via the second portion 6a). Examiner notes that the claim merely require that the first end be “associated” in an articulated manner with a tab of the first portion, but do not require that the tab is directly connected to the first portion. The tab is connected to the first portion via the second portion and therefore meets the broadest reasonable interpretation of the claim.

Applicant argues that the structure of ‘376 causes additional bulk, however no claim limitations to bulk reduction requirements are recited. Applicant’s argument is therefore not convincing.
Applicant argues that there is no teaching or suggestion to lead a person skilled in the art to the structure of claim 1, however Column 3, Lines 19-24 of ‘376 states “Overall according to the invention, all components 8, 9 of the linear damper 7 perform a relative movement to both fastening parts 2 and 3 during the opening and/or closing movement. As a result, both the desired stroke and also the initial position at which the damping starts are very freely settable through a corresponding choice of geometry.” Examiner notes that ‘376 clearly identifies choice of geometry of the hinge relative to the damper as a desirable feature. Rearranging which levers the damper is connected to is merely a choice of geometry of the hinge and damper arrangement posited by the prior art ‘376. It has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04). One would be motivated to make such a modification in order to allow for a desired freely settable initial damping position and control the damping stroke. Applicant’s argument is therefore not convincing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8,225,459 is pertinent to Applicant’s disclosure but not relied upon. Other relevant references have also been included in the attached notice of references cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677